DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 3, 4, 13 and 14 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed October 28th, 2021 is descriptive and being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 7-12 of 13) filed October 28th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Ekberg et al. does not disclose or suggest that a UE is allocated two channels that are noncontiguous in the shared-license-access band to provide uninterrupted communication...  Bala et al. is silent to the recited allocation of two noncontiguous channels in a common type of band, notably the shared-license-access band. Bala et al. is also silent to dynamic allocation of spectrum, e.g., by a spectrum allocation server.  Because the cited combination does not disclose or suggest all the claim elements of claims 1, 11 and 12, there is no motivation, and there is not a reasonable expectation of success, the cited combination does not establish prima facie obviousness..."  [Remarks, pages 8-10 of 11].

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 Bala et al. (US 2013/0294356 A1) pg. 2, ¶14 lines 3-8; ¶16 lines 5-14 discloses:

	[0014] For simplicity, in the rest of the present disclosure, the term "relay node" may be used to refer to either an infrastructure relay or a helper WTRU. Cognitive relays may improve the system performance by relaying the data of the primary users by dynamically accessing under-utilized spectrum. As opposed to the traditional relays, embodiments contemplate that cognitive relays may also have their own data to be transmitted to the cognitive receivers.

	[0016]... These radios may use intelligent spectrum allocation policies to support the new users while using novel interference management and cooperation techniques. Embodiments recognize that Bluetooth and 802.11 operating in unlicensed bands may need to obey rules such as maximum transmit power and a shared channel access mechanism. Embodiments contemplate that cognitive users may operate both in licensed and unlicensed bands but use advanced technology so that minimal impact may be made to the non-cognitive users.


Bala et al. (US 2013/0294356 A1) fig. 7, pg. 10, ¶132 lines 6-23; pg. 11, ¶141 lines 1-17 discloses:


    PNG
    media_image1.png
    299
    722
    media_image1.png
    Greyscale

	
	[0132] Embodiments contemplate that one or more control channels may be transmitted in the licensed band as described previously. Embodiments further contemplate that the PHY layer of the transmitter may receive a request from the MAC and/or higher layers to sense the unlicensed band for a possible transmission. An access opportunity may be chosen and sensing may be performed. A timer may be started where the value of the timer may be set to the configured maximum sensing duration and the transmitter may start sensing the channel. Embodiments also contemplate that if the timer expires and a channel may be busy, the transmitter may wait for the next access opportunity. Embodiments also contemplate that if the channel is found to be idle before the timer expires, the transmitter may start transmitting padding bits in the idle channel to keep the channel busy. The padding bits may include random data. Embodiments further contemplate that in a subsequently available control channel in the licensed band, and in one or more embodiments perhaps the next available control channel in the licensed band, the transmitter may send the necessary allocation information to the scheduled WTRUs for reception in the unlicensed band...

	[0141] Embodiments contemplate that from the time when the preamble is transmitted to the time when the grant is received, the WTRUs may continue transmission so that the channel may not be occupied by another node. One or more embodiments are contemplated to manage this transmission. Embodiments contemplate that the transmission resources (e.g., bandwidth and/or time, etc.) may be divided into several non-overlapping parts and this allocation may be configured before transmission takes place in the unlicensed band. A WTRU that finds the channel idle may randomly select one of these non-overlapping resources and may use these resources for data transmission until a grant may be received. ... Embodiments contemplate that two or more WTRUs may choose the same resource for transmission....”
	
In other words, Bala teaches:
"a UE is allocated two channels that are noncontiguous in the shared-license-access band to provide uninterrupted communication” by disclosing:    
   
	Allocation of transmission resources (e.g., bandwidth and/or time, etc.) being divided into several non-overlapping (i.e. noncontiguous) parts, wherein the allocation is configured before transmission takes place in an unlicensed band (i.e. a shared-license-access band). When a WTRU (i.e. a user terminal or UE) finds the channel to be idle, it randomly select one of the non-overlapping resources and uses these resources for data transmission (i.e. uninterrupted communication) until a grant is received.

“dynamic allocation of spectrum, e.g., by a spectrum allocation server” by disclosing:

	User data being relayed by a "relay node" (i.e. an infrastructure relay or a helper WTRU) for dynamically accessing under-utilized spectrum.
	
	Therefore a prima facie case of obviousness is established by ‘Bala” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ekberg et al. (US 2015/0296484 A1) hereinafter “Ekberg” in view of Bala et al. (US 2013/0294356 A1) hereinafter “Bala”.

Regarding Claims 1 and 11,
	Ekberg discloses an electronic device [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, a terminal device or apparatus “700” (i.e. a UE “600”)], comprising:
	an interface circuit that is configured to communicate with a set of radio nodes [see fig(s). 1, 6 & 7, pg. 6, ¶48 lines 1-6, radio interface components (TX/RX) “706” providing the apparatus “700” (i.e. UE “600”) with capabilities for communication with other radio access network devices (i.e. UE “602”)], wherein the electronic device is configured to [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device “700” (i.e. UE “600”) is implemented to]:
	access predefined channel allocations in a shared-license-access band of frequencies [see fig(s). 1 & 6: Step “604”, pg. 3, ¶28 lines 1-6; pg. 5, ¶41 lines 1-12, obtain a license (i.e. a first license) for specific radio resources], wherein the shared-license-access band of frequencies is shared by the set of radio nodes with another user that has higher priority than the set of radio nodes [see fig(s). 1 & 6: Step “604”, pg. 5, ¶41 lines 1-12, wherein the license (i.e. the first license) is assigned to a group of at least two terminal devices and is given a priority classification or identifier indicating a low, medium, or high priority];
	allocate [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, inform], to a radio node in the set of radio nodes [see fig(s). 1 & 6: Step “606”, pg. 5, ¶41 lines 1-12; ¶42 lines 1-13, to a terminal device or UE “602” in the group of at least two terminal devices (i.e. UE “600” or “602”)], at least a first channel and a second channel in unallocated channels in the shared-license-access band of frequencies [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, an assigned license while assuming the UE “602” to have received a second license for its own use with overlapping radio resources with the first license] based on the predefined channel allocations [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, after obtaining the license (i.e. the first license) for specific radio resources], wherein the first channel and the second channel are noncontiguous in the shared-license-access band of frequencies [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-32, the UE “600” applies the radio resources in its own first license that do not overlap with the resources of the second valid license (i.e. the second license assumed to have a higher priority identifier than the license assigned to the UE “600”)];
	monitor [see fig(s). 1 & 6: Step “612”, pg. 5, ¶42 lines 1-32, detect], at one or more output nodes of the electronic device [see fig(s). 1, 6 & 7, pg. 5, ¶46 lines 1-6, via a resource management circuitry “708” for handling resource management of the terminal device or apparatus “700” (i.e. the UE “600”)], transmissions by the higher-priority user in the shared-license-access band of frequencies [see fig(s). 1 & 6: Step “612”, pg. 5, ¶42 lines 1-32, information about the second license with the higher priority identifier than the priority identifier of the license assigned to the UE “600”]; and
	when the transmissions are detected in the first channel [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, as a result of detecting information about the second license with the higher priority identifier than the priority identifier of the license assigned to the UE “600”], instruct the radio node to discontinue use of the first channel [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, causing the terminal device or UE “600” having the license with the lower priority identifier to release the overlapping radio resources or required to back-off when a “stronger license” appears in the local context].
	 Ekberg does not explicitly teach wherein allocation of at least the second channel allows “uninterrupted communication” by the radio node in the shared-license-access band of frequencies.
	However Bala discloses wherein allocation of at least the second channel allows uninterrupted communication by the radio node in the shared-license-access band of frequencies [see fig. 22: Step(s) “2208” / “2210”, pg. 15. ¶173 lines 1-18, the WTRU or terminal device configuration includes determining a second channel in the first frequency band upon a determination that the state of the first channel is idle, and sending a signal to a recipient device via the second channel including information for reception via the first channel of data corresponding to the information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein allocation of at least the second channel allows “uninterrupted communication” by the radio node in the shared-license-access band of frequencies as taught by Bala in the system of Ekberg for providing secondary utilization with efficient detection and sharing of unused spectrum without harmful interference to other users [see Bala, pg. 7, ¶9 lines 1-9].
	
Regarding Claim 2,
	The combined system of Ekberg and Bala discloses the electronic device of claim 1 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein the first channel and the second channel are as far apart as is possible in the unallocated channels [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-32, the UE “600” applies the radio resources in its own first license that do not overlap with the resources of the second valid license (i.e. the second license assumed to have a higher priority identifier than the license assigned to the UE “600”)].

Regarding Claim 3,
	Ekberg discloses the electronic device of claim 1 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)], wherein the radio node communicates using a single carrier frequency [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “at a given time, the radio node transmits, to the one or more output nodes, frames using one of the first channel and the second channel”; and wherein “the uninterrupted communication involves a handover from the first channel to the second channel”.
	However Bala discloses at a given time [see pg. 12, ¶151 lines 14-22, a DIFS duration], the radio node transmits [see pg. 12, ¶151 lines 14-22, for idle mode transmission], to the one or more output nodes [see pg. 12, ¶151 lines 14-22, between WiFi nodes], frames using one of the first channel and the second channel [see pg. 12, ¶151 lines 14-22, transmitting DATA frames and ACK frames]; and 
	wherein the uninterrupted communication involves a handover from the first channel to the second channel [see pg. 6, ¶93 lines 1-4, the communication link between each of the base stations 180a, 180b, and 180c is defined as an R8 reference point that includes protocols for facilitating WTRU handovers and the transfer of data between base stations].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “at a given time, the radio node transmits, to the one or more output nodes, frames using one of the first channel and the second channel”; and wherein “the uninterrupted communication involves a handover from the first channel to the second channel” as taught by Bala in the system of Ekberg for the same motivation as set forth in claim 1.

Regarding Claim 4,
	The combined system of Ekberg and Bala discloses the electronic device of claim 3 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein different pairs of noncontiguous channels are allocated to each of the set of radio nodes [see fig. 2, pg. 3, ¶27 lines 9-14, an allocation of different bandwidth not overlapping with the bandwidth “200” according to the valid license].

Regarding Claim 5,
	The combined system of Ekberg and Bala discloses the electronic device of claim 3 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein the first channel and the second channel are allocated to the set of radio nodes [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, inform an assigned license while assuming the UE “602” to have received a second license for its own use with overlapping radio resources with the first license].

Regarding Claim 6,
	The combined system of Ekberg and Bala discloses the electronic device of claim 5 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein when the transmissions are detected [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, as a result of detecting information about the second license with the higher priority identifier than the priority identifier of the license assigned to the UE “600”], the electronic device is configured to instruct the set of radio nodes to discontinue use of the first channel [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, causing the terminal device or UE “600” having the license with the lower priority identifier to release the overlapping radio resources or required to back-off when a “stronger license” appears in the local context].
 
Regarding Claim 7,
	Ekberg discloses the electronic device of claim 1 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)], wherein the radio node communicates using multiple carrier frequencies [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “the radio node simultaneously transmits, to the one or more output nodes, frames using the first channel and the second channel”.
	However Bala discloses the radio node simultaneously transmits [see pg. 12, ¶151 lines 14-22, for idle mode transmission], to the one or more output nodes [see pg. 12, ¶151 lines 14-22, between WiFi nodes], frames using the first channel and the second channel [see pg. 12, ¶151 lines 14-22, transmitting DATA frames and ACK frames].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the radio node simultaneously transmits, to the one or more output nodes, frames using the first channel and the second channel” as taught by Bala in the system of Ekberg for the same motivation as set forth in claim 1.

Regarding Claim 8,
	The combined system of Ekberg and Bala discloses the electronic device of claim 1 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg further discloses wherein the set of radio nodes communicate [see fig(s). 1 & 6: Step “606”, pg. 5, ¶41 lines 1-12; ¶42 lines 1-13, the group of at least two terminal devices (i.e. UE “600” or “602”) transmit information], to the one or more output nodes [see fig(s). 1, 6 & 7, pg. 5, ¶46 lines 1-6, via the resource management circuitry “708” for handling resource management of the terminal device or apparatus “700” (i.e. the UE “600”)] using:
	Long Term Evolution (LTE) communication protocol [see pg. 1, ¶17 lines 6-10, Long Term Evolution (LTE) or the LTE-Advanced (LTE-A)].

Regarding Claim 9,
	Ekberg discloses the electronic device of claim 8 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg does not explicitly teach wherein, when the communication protocol is the LTE communication protocol, the second channel is “a control channel”.
	However Bala discloses when the communication protocol is the LTE communication protocol [see pg. 4, ¶61 lines 1-6, using Long Term Evolution (LTE) and/or LTE-Advanced (LTE-A)], the second channel is a control channel [see pg. 15, ¶171 lines 6-11, the second channel is a control channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide when the communication protocol is the LTE communication protocol, the second channel is “a control channel” as taught by Bala in the system of Ekberg for the same motivation as set forth in claim 1.

Regarding Claim 10,
	Ekberg discloses the electronic device of claim 8 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “600”)].
	Ekberg does not explicitly teach wherein, “when the communication protocol is the IEEE 802.11 communication protocol, the second channel is a primary channel”.
	However Bala discloses when the communication protocol is the IEEE 802.11 communication protocol [see pg. 9, ¶121 lines 9-13, if a preamble that is decoded by 802.11 nodes is transmitted], the second channel is a primary channel [see pg. 9, ¶121 lines 9-13, then the preamble is used to reserve the channel for a specific amount of time by setting the packet length data field in the preamble].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein, “when the communication protocol is the IEEE 802.11 communication protocol, the second channel is a primary channel” as taught by Bala in the system of Ekberg for the same motivation as set forth in claim 1.

Regarding Claim 12,
	Ekberg discloses a radio node [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, a terminal device or apparatus “700” (i.e. a UE “602”)], comprising:
	an interface circuit that is configured to communicate with an electronic device [see fig(s). 1, 6 & 7, pg. 6, ¶48 lines 1-6, radio interface components (TX/RX) “706” providing the apparatus “700” (i.e. UE “602”) with radio communication capabilities for communicating with other radio access network devices (i.e. UE “600”)], wherein the radio node is configured to [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device “700” (i.e. UE “602”) is implemented to]:
	receive [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, acquire], at an input node of the radio node [see fig(s). 1, 6 & 7, pg. 5, ¶46 lines 1-6, via a resource management circuitry “708” for handling resource management of the terminal device or apparatus “700” (i.e. the UE “602”)], allocation from the electronic device of at least a first channel and a second channel in a shared-license-access band of frequencies [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, an assigned license from the UE “600” while assuming to have received a second license for its own use with overlapping radio resources with a first license], wherein the radio node is included in a set of radio nodes [see fig(s). 1 & 6: Step “606”, pg. 5, ¶41 lines 1-12; ¶42 lines 1-13, the terminal device or UE “602” is in a group of at least two terminal devices (i.e. UE “600” or “602”)], wherein the first channel and the second channel are noncontiguous in the shared­ license-access band of frequencies [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-32, the radio resources in the first license do not overlap with the resources of the second valid license (i.e. the second license assumed to have a higher priority identifier than the license assigned to UE “600”)], and
	wherein the shared-license-access band of frequencies is shared by the set of radio nodes with another user that has higher priority than the set of radio nodes [see fig(s). 1 & 6: Step “604”, pg. 5, ¶41 lines 1-12, wherein the license (i.e. the first license) is assigned to a group of at least two terminal devices and is given a priority classification or identifier indicating low, medium, or high priority];
	receive [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 7-18, participate], at the input node [see fig(s). 1, 6 & 7, pg. 5, ¶46 lines 1-6, via the resource management circuitry “708” for handling resource management of the terminal device or apparatus “700” (i.e. the UE “602”)], an instruction from the electronic device to discontinue use of the first channel [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, in the release of overlapping radio resources with the license of the lower priority identifier assigned to the terminal device (i.e. the UE “602”) by the UE “600”] when transmissions by the higher-priority user in the first channel in the shared-license-access band of frequencies are present [see fig(s). 1 & 6: Step “614”, pg. 5, ¶42 lines 13-18, as a result of the UE “600” detecting information about the second license with the higher priority identifier than the priority identifier of the license that is assigned].
	Ekberg does not explicitly teach “maintain uninterrupted communication” in the shared-license-access band of frequencies by using the second channel.
	However Bala discloses maintain uninterrupted communication in the shared-license-access band of frequencies by using the second channel [see fig. 22: Step(s) “2208” / “2210”, pg. 15. ¶173 lines 1-18, the WTRU or terminal device configuration includes determining a second channel in the first frequency band upon a determination that the state of the first channel is idle, and sending a signal to a recipient device via the second channel including information for reception via the first channel of data corresponding to the information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “maintain uninterrupted communication” in the shared-license-access band of frequencies by using the second channel as taught by Bala in the system of Ekberg for providing secondary utilization with efficient detection and sharing of unused spectrum without harmful interference to other users [see Bala, pg. 7, ¶9 lines 1-9].

Regarding Claim 13,
	Ekberg discloses the radio node of claim 12 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)], wherein the radio node communicates using a single carrier frequency [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “at a given time, the radio node transmits, to the one or more output nodes, frames using one of the first channel and the second channel”; and wherein “the uninterrupted communication involves a handover from the first channel to the second channel”.
	However Bala discloses at a given time [see pg. 12, ¶151 lines 14-22, a DIFS duration], the radio node transmits [see pg. 12, ¶151 lines 14-22, for idle mode transmission], to the one or more output nodes [see pg. 12, ¶151 lines 14-22, between WiFi nodes], frames using one of the first channel and the second channel [see pg. 12, ¶151 lines 14-22, transmitting DATA frames and ACK frames]; and 
	wherein the uninterrupted communication involves a handover from the first channel to the second channel [see pg. 6, ¶93 lines 1-4, the communication link between each of the base stations 180a, 180b, and 180c is defined as an R8 reference point that includes protocols for facilitating WTRU handovers and the transfer of data between base stations].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “at a given time, the radio node transmits, to the one or more output nodes, frames using one of the first channel and the second channel”; and wherein “the uninterrupted communication involves a handover from the first channel to the second channel” as taught by Bala in the system of Ekberg for the same motivation as set forth in claim 12.

Regarding Claim 14,
	The combined system of Ekberg and Bala discloses the radio node of claim 13 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg further discloses wherein different pairs of noncontiguous channels are allocated to each of the set of radio nodes [see fig. 2, pg. 3, ¶27 lines 9-14, an allocation of different bandwidth not overlapping with the bandwidth “200” according to the valid license].

Regarding Claim 15,
	The combined system of Ekberg and Bala discloses the radio node of claim 13 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg further discloses wherein the first channel and the second channel are allocated to the set of radio nodes [see fig(s). 1 & 6: Step “606”, pg. 5, ¶42 lines 1-13, inform, a terminal device or UE “602” in the group of at least two terminal devices (i.e. UE “600” or “602”) of  an assigned license while assuming the UE “602” to have received a second license for its own use with overlapping radio resources with the first license].

Regarding Claim 17,
	The combined system of Ekberg and Bala discloses the radio node of claim 16 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg further discloses wherein the subset of the set of radio nodes and the remainder of the set of radio nodes are: predefined by the controller [see pg. 2, ¶23 lines 1-6, the licenser, a trusted entity “104”, is a bandwidth broker, or any other network node that is responsible for allocating radio resources to any of the terminal devices “108” and “110A” to “110C”]. 
	
Regarding Claim 18,
	Ekberg discloses discloses the radio node of claim 12 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)], wherein the radio node communicates using multiple carrier frequencies [see fig(s). 1, 6 & 7, pg. 2, ¶24 lines 1-4, a carrier frequency applied by the UE, and/or the radio technology applied by the UE].
	Ekberg does not explicitly teach “the radio node simultaneously transmits, to one or more output nodes of the radio node, frames using the first channel and the second channel”.
	However Bala discloses the radio node simultaneously transmits [see pg. 12, ¶151 lines 14-22, idle mode transmission], to one or more output nodes of the radio node [see pg. 12, ¶151 lines 14-22, between WiFi nodes], frames using the first channel and the second channel [see pg. 12, ¶151 lines 14-22, between DATA frames and ACK frames].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the radio node simultaneously transmits, to one or more output nodes of the radio node, frames using the first channel and the second channel” as taught by Bala in the system of Ekberg for the same motivation as set forth in claim 12.

Regarding Claim 19,
	Ekberg discloses the radio node of claim 12 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg does not explicitly teach wherein the set of radio nodes communicate frames using a Long Term Evolution (LTE) communication protocol and the second channel is “a control channel”.
	However Bala discloses wherein the set of radio nodes communicate frames using a Long Term Evolution (LTE) communication protocol [see pg. 4, ¶61 lines 1-6, using Long Term Evolution (LTE) and/or LTE-Advanced (LTE-A)] and the second channel is a control channel [see pg. 15, ¶171 lines 6-11, the second channel is a control channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the set of radio nodes communicate frames using a Long Term Evolution (LTE) communication protocol and the second channel is “a control channel” as taught by Bala in the system of Ekberg for the same motivation as set forth in claim 12.
	
Regarding Claim 20,
	Ekberg discloses the radio node of claim 12 [see fig(s). 1, 6 & 7, pg. 5, ¶43 lines 1-7, the terminal device or apparatus “700” (i.e. the UE “602”)].
	Ekberg does not explicitly wherein “the set of radio nodes communicate frames using an IEEE 802.11 communication protocol and the second channel is a primary channel”.
	However Bala discloses the set of radio nodes communicate frames using an IEEE 802.11 communication protocol [see pg. 9, ¶121 lines 9-13, if a preamble that is decoded by 802.11 nodes is transmitted] and the second channel is a primary channel [see pg. 9, ¶121 lines 9-13, then the preamble is used to reserve the channel for a specific amount of time by setting the packet length data field in the preamble].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the set of radio nodes communicate frames using an IEEE 802.11 communication protocol and the second channel is a primary channel” as taught by Bala in the system of Ekberg for the same motivation as set forth in claim 12.
	
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469